Citation Nr: 0030857	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  He died July 31, 1998; the appellant is his surviving 
spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  Notice of that decision was 
issued by the Seattle, Washington RO.


REMAND

In a letter dated in November 1996, a private physician noted 
that the veteran was a heart transplant recipient as of 10 
years earlier and had been on chronic immunosuppressives 
since that time.  The physician proposed treatment of the 
lymphoma with antibiotic therapy and acid suppression 
therapy, with attention to be paid to the evaluation and 
modification of the veteran's immunosuppressive therapy as 
needed.  Some clinical records were associated with the 
statement.

The veteran died July 31, 1998.  The death certificate shows 
that the immediate cause of death was multisystem organ 
failure, due to or as a consequence of nosocomial pneumonia 
of weeks duration due to or as a consequence of 
cerebrovascular accident of months duration.  
Immunosuppression and ventilator dependence were listed as 
other significant conditions contributing to death but not 
resulting in the immediate/underlying cause of death.  

In connection with her claim for VA death benefits the 
appellant has submitted copies of private records associated 
with the veteran's second heart transplant and terminal 
hospitalization.  She argues that there is a connection 
between changes made to the veteran's immunosuppressive 
therapy due to treatment of his service-connected lymphoma 
and the need for a second heart transplant.

It is unclear from the current record whether all relevant 
medical evidence is associated with the claims file.  
Notably, no records pertinent to the 10-year interim period 
between the veteran's initial heart transplant and diagnosis 
with lymphoma are available.  Also, the appellant herself 
submitted records of the veteran's terminal care and 
hospitalization and it does not appear that complete records 
of care for the veteran's service-connected lymphoma are of 
record.  Insofar as the appellant is claiming a connection 
between treatment for the veteran's lymphoma and the heart 
transplant and complications therefrom that led to his death, 
a review of complete treatment records is necessary for Board 
adjudication of the claim.  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Specifically the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the appellant 
and request her to identify physician 
names and addresses and the dates of 
treatment of the veteran for cardiac and 
lymph problems subsequent to service.  
Such list should include VA and private 
facilities.  In particular, the appellant 
is requested to identify all records of 
treatment and evaluation for the 
veteran's service-connected lymphoma.  
She should provide the appropriate 
release for records identified.  The RO 
should then attempt to obtain relevant 
records, documenting all requests and 
responses in the claims file.  The RO 
should advise the appellant of any 
unavailability of identified records and 
provide her with opportunity to submit 
such.  

2.  The appellant is advised she 
otherwise has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

3.  The RO is advised that where the 
remand orders of the Board or the United 
States Court of Appeals for Veterans 
Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should provide the appellant and her 
representative a supplemental statement 
of the case and given the opportunity to 
respond thereto.

4.  Thereafter, the case should be 
returned to the Board.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

